Title: From Thomas Jefferson to Little Bear, 31 January 1809
From: Jefferson, Thomas
To: Little Bear


                  
                     My son, the Little bear,
                        chief of the Chippeway nation.
                     Jan. 31. 1809.
                  
                  I will now give a separate answer to the speech which you delivered to me separately. the Secretary at War has explained to you our assent to the exchange of lands which you propose with a particular individual, and this shall be put into writing.
                  He has also explained to you the difficulties we find in getting smiths & carpenters, who are honest & capable men, to go & live among you, & that we shall continue to use our best endeavors for this.
                  We will take care that there be always some one with you who shall teach you how to plough & cultivate your lands; and we are now taking measures for supporting the establishment of the school at Detroit, where we wish you to send your young lads to learn agriculture & useful trades, & your young girls to learn to spin, weave, sow, & other houshold arts, & to learn to speak our language, that in time we may all be able to converse with one another, and not meet as we have done here, seven or eight languages together, & be like dead men, unable to hold conversation with one another.
                  The Secretary at war has told you that the sum of five hundred Dollars shall be laid out for you & my other red children in that part of the country this year, in domestic animals and implements of husbandry, to assist them in cultivating & stocking their farms, and that two hundred Dollars of the Chippeway annuity for this year shall now be paid to you.
                  This, my son, is what I have to say in answer to your speech; and I hope you will see in it satisfactory proofs of my good will to your nation, & of my great personal esteem for yourself.
                  
                     Th: Jefferson 
                     
                  
               